ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Terrance S. O’Toole has committed unprofessional conduct in connection with a client relationship that arose out of a personal friendship, wherein in connection with *563representation of the client, respondent loaned money to the client without reducing the terms of the loan to writing or allowing the client to seek independent advice; deposited money in his trust account in connection with a lawsuit involving the client and did not return it when the client was found not to be entitled to the money although respondent does claim a set-off due to the loan made to the client; deposited other monies of the client in his trust account and made disbursements on instructions from the client, causing the trust account balance to fall below the amount of the client funds relating to the lawsuit; and failed to maintain proper trust account books and records; and
WHEREAS, respondent has withdrawn his answer to the petition and admits the allegations with minor exceptions, has waived any rights he has pursuant to Rule 14, Rules on Lawyers Professional Responsibility, and has entered into a stipulation with the Director in which they jointly recommend that respondent be suspended for 60 days pursuant to Rule 15, that the reinstatement hearing provided for in Rule 18(a) through (d) be waived, that respondent successfully complete the professional responsibility portion of the bar examination within one year of this court’s order, and that upon any reinstatement, respondent shall be on unsupervised probation for two years, that he maintain appropriate books and records in connection with his trust account, that he comply with Rule 26, and that he pay $900 to the Director in costs pursuant to Rule 24(a); and
WHEREAS, this court has independently reviewed the record and agrees that the conduct admitted to by respondent warrants the jointly recommended discipline,
IT IS HEREBY ORDERED that respondent Terrance S. O’Toole is suspended from the practice of law for a period of 60 days and that any reinstatement is subject to the agreed upon conditions set out above.
The Director is awarded $900 in costs.
BY THE COURT:
/s/ Alan C. Page Alan C. Page Chief Justice